The opinion of the Court was delivered by
Moses, C. J.
The question between Hunt and Jenkins, the only parties interested in the remaining issue in the case, depends, for its determination, on the agency of the latter in the purchase, transfer or payment of the notes. To hold that he procured them independent of any interest for or on hehalf of Jenkins would subject him to a position at least not enviable.
Jenkins, being absent in the army in 1863, wrote to Hunt and one Glenn to sell a negro girl he owned, and with the proceeds to pay off the demands held by Judge O’Neall against him. They conferred on the subject, and the former proposed “ that they should raise the money between them, pay off the demands and keep the negro girl for the benefit of Jenkins’ children,” to which Glenn assented. Before Hunt could treat in good faith for the notes for himself or any other than Jenkins, he was bound to inform him that he could no longer represent him in that behalf. He had induced Glenn to believe he would pay the notes for Jenkins, and he would indeed have been lulled into a false repose, if, without any notice to him, 'Hunt proceeded to purchase the notes for himself or as the friend or trustee of Miss Garmany. The uncontroverted facts clearly show that Hunt had led Glenn to suppose that he was acting for Jenkins — that he was paying tire notes *249for him. The extent of the indebtedness of Jenkins on the note of 1st August, 1864, so far as the consideration was involved, was the sum advanced by him, looking to and measured by the currency he paid.
The great and good man who was the owner of the notes was content to receive for them the prevailing circulation, although they were executed before the war, and payable in coin, and to entitle Hunt to a speculation not only at his, but also at Jenkins’ expense, must depend on a very different state of facts from those which have been disclosed in the testimony.
The motion is dismissed.
Wright, A. J., and Willard, A. J., concurred.